Ekman, J., dissenting: I respectfully dissent. Although it is undisputed that the parties were living separately and had no "physical, emotional, or social contact,” the majority resolutely adheres to the position that we may not under any circumstances make an examination of the facts so long as the parties occupy the same residence. I find this position totally unsupported by the legislative history and expressly rejected by the Eighth Circuit in Sydnes v. Commissioner, 68 T.C. 170 (1977), revd. on this issue 577 F.2d 60 (8th Cir. 1978). Moreover, we should recognize that in today’s society, economic conditions often make it impracticable for divorcing spouses to maintain separate residences. The majority’s view is reminiscent of the aura of judicial disapproval expressed nearly a half century ago in the much cited case of Holt v. Holt, 77 F.2d 538, 540 (D.C. Cir. 1935). I submit that the inflexible rule adopted by the majority is erroneous and that we should follow the rational approach of the Eighth Circuit in Sydnes. Tannenwald, Irwin, Wilbur, and Nims, JJ., agree with this dissenting opinion.